DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2442738A, hereinafter referred to as GB’738, in view of JP2004293466, hereinafter referred to as JP’466 (applicant’s provided translation will be used).
Claim 1 teaches a dry pump that comprises a plurality of stators and a rotor. The rotor exhausting the gas while compressing the gas in cooperation with the plurality of stators is considered to be intended usage, as this is what rotors do. It teaches a diluent gas path formed on at least 
Claim 2 teaches the introduction of the diluent gas into the gas outlet port or the gas exhaust pipe heats the gas to a certain temperature. This is considered to be intended usage.
Claim 7 teaches a part of the diluent gas is exhausted through the gas outlet port of the dry pump.
Claim 9 teaches the outlet port of the diluent gas path is upstream of an inlet port through which the diluent gas is introduced into the pump chamber.
Claim 10 teaches the diluent gas is introduced into a final chamber of the pump chamber.
Claim 11 teaches the diluent gas is nitrogen gas (N2).
Claim 12 teaches the introduction of the diluent gas to the diluent gas inlet is controlled by a control device. 
Referring to claim 1, GB’738 teaches in figures 2-7 a pump 200 with a plurality of stators (reference numbers 210/212/214/216/218/220 shown in figure 5) each having a pump chamber 230/232/234/236/238. There is a 
GB’738 does not explicitly teach there being a control valve positioned between the outlet of the diluent gas path and either a gas outlet port of the dry pump or a gas exhaust pipe connected to the gas outlet port. GB’738 teaches in page 17 lines 28 to page 18 line 1 that a control valve can be used to control evacuation of the fluid to a desired pressure.
JP’466 teaches in figure 1 an analogous device having rotors 25/26/27/28/29 within a housing 11 having a purge gas line 32. JP’466 teaches having a shutoff valve 31 and pressure reducing valve 30. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a shutoff valve in the diluent gas line as taught by GB’738 and JP’466 as this is important to control the pressure and supply of the diluent gas (purge gas). JP’466 teaches this in page 10 [0032].
Referring to the location of the control valve, this is determined to be an obvious relocation of parts. Since GB’738 teaches in figure 6 the diluent 
Referring to claim 2, GB’738 teaches in page 15 lines 17-25 
Referring to claim 7, GB’738 teaches in page 15 lines 17-25 that a part of the diluent gas is exhausted through the gas outlet port of the dry pump. GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet.
Referring to claim 8, GB’738 teaches in page 15 lines 17-25 teaches the diluent gas is introduced into a pump chamber of the dry pump. GB’738 teaches the some of the barrier gas can leak into the pump and the pumping chambers, which means that it would be exhausted out with the gas outlet.
Referring to claim 9, GB’738 teaches the outlet port of the diluent gas path is upstream of an inlet port through which the diluent gas is introduced into the pump chamber. GB’738 teaches in figure 5 the diluent gas outlet is 265 and in figure 7 it is 266. Since it also teaches some of the barrier gas can leak into the pump and the pumping chambers (such as at 258), this would meet the limitation as the outlet port of the diluent gas path (265/266) is upstream from where the diluent gas is introduced into the pump chamber (258).
Referring to claim 10, GB’738 teaches in page 15 lines 17-25 teaches the diluent gas is introduced into the final pump chamber of the dry 
Referring to claim 11, GB’738 teaches in page 4 lines 25-27 that the barrier fluid can be a purge gas of nitrogen.
Referring to claim 12, JP’499 teaches having a shutoff valve 31 and pressure reducing valve 30 for the introduction of the purge gas into the system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/24/2022